Citation Nr: 0842881	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress syndrome (PTSD).  

2.  Entitlement to service connection for a skin disability, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied service 
connection for both PTSD and a skin disability.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a 
finding that the veteran has PTSD.  

2.  Chronic skin disability was not present in service and is 
not otherwise related to the veteran' period of active duty, 
including his presumed herbicide exposure.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  

2.  A chronic skin disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In an August 2005 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the veteran of information and 
evidence necessary to substantiate his claims for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  A March 2006 
letter informed the veteran of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has been able to participate effectively in the 
processing of his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
records have been secured.  The veteran was given a VA 
examination in relation to his PTSD claim in May 2007.  In 
April 2006, the veteran stated he had no other evidence to 
submit.  

The veteran has not been accorded a VA examination relevant 
to his skin disability claim.  As discussed below, his 
current skin disabilities were not diagnosed until many years 
after separation from service and the claims folder contains 
no corroborating evidence associating them with the veteran's 
active military duty.  Without such evidence, service 
connection for a skin disability cannot be granted.  The 
Board concludes that a remand to accord the veteran a VA 
examination pertinent to his skin disability service 
connection claim is not warranted.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

	A.  Service Connection for PTSD

In addition to above, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2008).

	B.  Service Connection for a skin disability

A veteran who served in the Republic of Vietnam during active 
military, naval, or air service (during the period beginning 
on January 9, 1962, and ending on May 7, 1975) and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2008).  If the veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met (even though there was no 
record of such disease during service and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied):  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutaneous tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Regulations also 
provide that service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039, 1043 (Fed. Cir. 1994).  

III.  Analysis

        A.  Service Connection Claim for PTSD

The Board finds by a clear preponderance of the evidence that 
the veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the veteran has the disability of PTSD.  
See 38 C.F.R. § 3.304(f).  

The veteran contends that he suffers from PTSD as a result of 
a variety of stressors he underwent during his period of 
service in Vietnam.  A May 2005 letter from the veteran's 
wife notes that the veteran is frequently negative and 
suspicious.  The wife explained that the veteran has trouble 
sleeping and keeps a loaded gun by his bed at night.  

Service treatment records are negative for diagnoses of or 
symptoms of PTSD.  A June 2005 letter from a private 
counselor gives a diagnosis of PTSD.  This letter discusses 
the veteran's symptomatology of recollection of traumatic 
events with feelings of recurrence; avoidance; detachment and 
hypervigilance.  The letter then states, "As [the veteran] 
was unremarkable for childhood or other life history that 
could produce these symptoms, it is logical to concur that he 
sustained this symptomatology relative to his tour of duty in 
Vietnam."  

An August 2005 VA medical psychosocial assessment note states 
under the veteran's mental health history that he was treated 
for four years in therapy for anxiety, sleep disturbances and 
paranoia.  The mental status examination was normal except 
for a comment noting the veteran appeared to be "short-term 
memory impaired."  The note goes on to summarily record the 
veteran's reported history and gives a diagnosis of Axis I 
PTSD.  

At a May 2007 VA examination, the examiner reviewed all 
clinical records, the entire claims file.  A report shows the 
examiner also conducted the following tests:  The Minnesota 
Multiphasic Personality Inventory-II; the Mississippi Scale 
and the Impact of Events Scale.  The examiner stated that the 
psychological testing appeared valid in that it showed the 
veteran to be suspicious, mistrustful, angry and modestly 
depressed.  Anxiety, rumination and alienation were also 
present in the veteran's profile.  The examiner concluded 
"[t]aken together, the overall results from his 
psychological testing, while valid, are inconsistent with a 
diagnosis of [PTSD]."  

The examiner explained his conclusion by stating the veteran 
has not dreamed about the war in 8 to 10 years and does not 
think about it during the day.  Although avoidance and 
hyperarousal (due to sleeping and anger problems) symptoms 
were noted in the test results, the examiner stated that this 
was not enough to diagnose PTSD.  The examiner highlighted 
that the veteran had been married 19 years to his second wife 
and maintained full-time employment with an automaker for 28 
years before retiring in 1998.  Also, the veteran had not 
received any psychiatric care for several years and was not 
taking any psychotropic medications.  The examiner diagnosed 
the veteran with Axis II personality disorder with paranoid 
features and Axis IV mistrust of others.  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the veteran 
does not have PTSD.  The May 2007 VA examination report is 
the most probative competent evidence of record because it 
shows the examiner was able to review the entire claims file, 
observe the veteran's behavior, listen to the veteran's 
reported social history, and assess psychological testing.  
The report provided a full explanation for the examiner's 
conclusions.  

In contrast, the June 2005 letter from a private clinician 
states a diagnosis, the veteran's symptoms and provides a 
conclusory statement relating the current symptoms to 
service.  The August 2005 psychosocial assessment note also 
has no analysis as to why the veteran was diagnosed with PTSD 
and appears to be mostly a record of reported history of the 
veteran.  Neither document discusses any psychological 
testing or in-depth explanation as to the reasoning behind 
the diagnosis of the veteran.  

Without competent evidence of PTSD, consideration of any 
association between any in-service stressors and current 
symptomatology is not necessary.  38 C.F.R. § 3.304(f).  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  The preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

	B.  Service Connection for a skin disability

The veteran contends that he has suffered from "jungle rot" 
since his service in Vietnam and attributes this to exposure 
of Agent Orange.  In a September 2005 statement, the veteran 
stated that he treated himself when he first returned home 
from Vietnam.  The veteran's DD 214 (Report of Transfer or 
Discharge) lists his specialty as "medical" and notes he 
completed medical corpsman training.  The veteran submitted 
several statements describing his duties as a medical 
corpsman.  

Service treatment records include a November 1966 dermatology 
record reflecting that the veteran reported contact of some 
kind in late July or August (note is only partially legible) 
and recommends a serology test.  A follow up note two days 
later states "serology negative" and then states the 
veteran was to return to clinic in one month to repeat a 
serology test.  Next, a February 1968 note records the 
veteran experienced itching in the pubic area and had 
hematuria for two days.  He was diagnosed with pubic 
pediculosis and given a powder as treatment.  A follow up 
appointment and examination of a mid-stream urine specimen 
was recommended.  Nothing further on these issues is recorded 
in the veteran's service treatment records and his separation 
examination was negative for any skin disabilities.  

An October 1999 private medical record notes the veteran 
complained of "jock itch since Vietnam".  Symptoms are 
noted but no diagnosis is provided.  A July 2002 private 
medical record shows the veteran reported a groin fungal 
infection since Vietnam, but examination showed skin was 
normal.  Another record, an acknowledgment referral letter 
from October 2002, shows the veteran was diagnosed with 
folliculitis over the legs, back, and buttocks as well as 
acne on the face.  

A May 2005 letter from the veteran's private medical doctors 
explains the referral they made to a dermatologist after the 
veteran showed them a rash and reported his history as a 
Vietnam veteran.  This letter states "I do believe this 
patient suffers from a type of folliculitis which may be 
Jungle Rott" (sic).  Another May 2005 letter from the 
dermatologist provides a diagnosis of pseudofolliculitis 
barbae or scarring folliculitis of the face and a fungal 
infection in the groin.  The dermatologist notes that the 
veteran stated this has been a problem since Vietnam and 
stated "Certainly, the humid environment of Viet Nam would 
predispose someone to a fungal infection."  

A November 2006 VA medical record shows the veteran 
complained of "chronic jungle rot" to the feet and groin.  
The record states:  "Genitourinary-Tinea present right side 
of patient's groin in the skin fold, not active at present, 
but chronic skin changes noted."  The record provides an 
assessment of chronic acne and tinea or "Jungle Rot".  A 
January 2007 VA medical record shows the veteran was pleased 
with the prescription of Retin-A.  The assessment noted a 
history of Agent Orange exposure, a history of jungle rot and 
acne.  

First, the presumption for service connection does not apply 
here because the veteran does not have a diagnosis of one of 
the listed diseases associated with exposure to herbicide 
agents (like Agent Orange) in 38 C.F.R. § 3.309(e).  While 
the term "jungle rot" is apparently used to describe a host 
of skin disabilities, only those diseases specifically listed 
may be used for the presumption to go into effect.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  It 
was indicated that the National Academy of Sciences, after 
reviewing pertinent studies, did not feel that the evidence 
warranted altering its prior determination that there was 
inadequate or insufficient evidence of an association between 
exposure to herbicide agents and the subsequent development 
of any other disability.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

The record establishes that the veteran does have some 
medical expertise and he claims that he treated himself while 
in service.  However, the record does not show that he has 
the expertise to diagnose disability or determine its 
etiology.  His claim of having "jock itch" in service is 
consistent with the acute episode of pubic pediculosis 
identified in service.  However, the pubic pediculosis was 
acute and has not recurred.  The veteran's opinions relating 
current skin maladies to service are unsubstantiated as there 
is no corroborating evidence that the veteran had these 
diseases in service or for decades after service.  The 
opinions of the private medical doctors were based on the 
report of the veteran alone.  

The October 2002 private medical record provides a diagnosis 
of acne and folliculitis, neither of which were diagnosed in 
service.  Although the veteran was diagnosed in May 2005 with 
a fungal groin infection and folliculitis, this occurred over 
thirty years after he separated from service.  The November 
2006 VA medical record provides a diagnosis of acne and 
tinea.  Tinea also was not noted in service and was also not 
diagnosed until many years after service.  Finally, the 
private medical records from October 1999 and July 2002 do 
not provide a diagnosis of a skin disability, but only record 
the veteran's reported complaints.  

The Board has considered lack of corroboration regarding a 
skin disability in service in conjunction with the passage of 
over thirty years before any recorded complaint or diagnosis 
of a skin disability.  As a result, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability.  The reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for PTSD is denied.  

Service connection for a skin disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


